Filed 8/12/21 P. v. Prescott CA4/1


                 NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                COURT OF APPEAL FOURTH APPELLATE DISTRICT

                                                 DIVISION ONE

                                         STATE OF CALIFORNIA



THE PEOPLE,                                                        D076420

         Plaintiff and Respondent,                                 (Super. Ct. No. SCD268531)

         v.                                                        ORDER MODIFYING OPINION
                                                                   AND DENYING REHEARING
DESHAUN PRESCOTT,
                                                                   [NO CHANGE IN THE
         Defendant and Appellant.                                  JUDGMENT]


THE COURT:

         It is ordered that the opinion filed on July 16, 2021, be modified as
follows:
         In the last paragraph beginning on page 17, the following sentence is
removed from the second line on page 18: “Further, Prescott’s blood trail
indicated that he was hit with return fire while fleeing the scene.” It is
replaced with the following sentence: “Prescott was hit with return fire and
fled the scene.”
         There is no change in the judgment.
      Justices McConnell and Dato concur in the modification. Justice
O’Rourke does not concur in the modification.
      The petition for rehearing is denied.



                                                        McCONNELL, P. J.

Copies to: All parties




                                       2
Filed 7/16/21 P. v. Prescott CA4/1 (unmodified opinion)


                 NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                 DIVISION ONE

                                         STATE OF CALIFORNIA



THE PEOPLE,                                                          D076420

         Plaintiff and Respondent,

         v.                                                          (Super. Ct. No. SCD268531)

DESHAUN PRESCOTT,

         Defendant and Appellant.


         APPEAL from a judgment of the Superior Court of San Diego County,
Charles G. Rogers, Judge. Affirmed and remanded with directions.
         Jill Marnie Klein, under appointment by the Court of Appeal, for
Defendant and Appellant.
         Xavier Becerra, Attorney General, Lance E. Winters and Julie L.
Garland Assistant Attorneys General, Robin Urbanski and Donald W.
Ostertag, Deputy Attorneys General, for Plaintiff and Respondent.

         A jury convicted Deshaun Prescott of first degree murder (Pen. Code,1




1        Undesignated statutory references are to the Penal Code.
§ 187, subd. (a)) of Derion White (count 1) and Greggory Davis (count 2). As
to count 1, it found true special circumstances of lying in wait (§ 190.2, subd.
(a) (15)), personal use and discharge of a firearm (§§ 12022.5, subd. (a),
12022.53, subds, (b) & (c)), and gang benefit (§ 186.22, subd. (b)(5)). As to
both counts, the jury found true special circumstance allegations that
Prescott was convicted of more than one murder offense in this proceeding.
(§ 190.2, subd. (a)(3).) As to count 2, it found not true allegations of personal
use and discharge of a firearm (§§ 12022.53, subds, (b) & (c)), or gang benefit

of the crime (§ 186.22, subd. (b)(5)).2 In bifurcated proceedings, Prescott
admitted the truth of prior conviction allegations under the “Three Strikes”
law.
       The court sentenced Prescott to two terms of life without the possibility
of parole plus a consecutive determinate term of 27 years as follows: 20 years
for the firearm enhancement plus five years for a prior conviction
enhancement (§ 667, subd. (a)(1)), plus one year each for two prison prior
enhancements (§ 667.5, subd. (b).)
       Prescott contends: (1) the court prejudicially erred by denying his
request to sever the murder charges; (2) insufficient evidence supported his
conviction for Davis’s murder under an aiding and abetting theory; (3) the
court improperly refused his request for a self-defense jury instruction
regarding the Davis murder; (4) insufficient evidence supported the true
finding he committed the White murder for the benefit of, at the direction of,
or in association with a criminal street gang with the specific intent to
promote, further or assist in criminal conduct by the gang; and (5) under
Senate Bill No. 136, the section 667.5 subdivision (b) enhancements must be

2     The jury found Prescott not guilty of attempted murder of A.E. (count
3) and not guilty of assault of another individual with a semi-automatic
firearm (count 4).
                                        2
stricken. The People concede and we agree that only the last contention has
merit; we therefore affirm the judgment of conviction and remand with
directions set forth below.
              FACTUAL AND PROCEDURAL BACKGROUND
                              I. Prosecution Case
A. The Derion White Murder (Count 1)
      Close to midnight on June 28, 2016, Prescott, a documented member of
the West Coast Crips (WCC) criminal street gang, waited over 30 minutes
while White, a documented member of the Neighborhood Crips (NC) gang,
was inside a tattoo shop in San Diego. White eventually left the tattoo shop
and entered a vehicle through a rear door. Prescott immediately opened that
door, shouted, “Where are you from,” and fatally shot White in the head. The
jury saw surveillance video of Prescott wearing a dark, hooded sweatshirt
leaning against a telecommunication box outside the tattoo shop. The video
also captured some of Prescott’s movements outside the tattoo shop.
      The police took DNA samples from a bullet found at the scene, the
telecommunication box, and the door handle of the vehicle that White had
entered. Police also lifted latent fingerprint images from that vehicle.
      A deputy medical examiner testified White died from a bullet fired from
an intermediate range that perforated his head and neck.
B. Greggory Davis Murder (Count 2)
      On the evening of August 2, 2016, Davis, who was not associated with a
gang, was with some friends near his residence located in a Blood gang
territory in San Diego. D.P. testified she was outside on Alderley Street
when she saw Davis approaching her. As she was preparing to greet him,
two men wearing dark, hooded sweatshirts approached from the opposite
direction. D.P. heard several gunshots and saw one of them raise his hands


                                       3
and start shooting “everywhere.”3 D.P. panicked and ran into a nearby
vehicle with three men in it. Shortly afterwards, Davis entered the car and
slumped over. Davis was bleeding from a gunshot wound. D.P. later saw the
two men get in a car. D.P. did not see Davis or anybody else carrying
weapons during the incident.
      A.E. testified that he was on Alderley Street with some friends that
evening. Everything appeared normal until he heard numerous gunshots
and saw two men coming on Alderley Street. A.E. ran but fell after he was
shot in the leg. A.E. looked up and saw Davis was bleeding. A.E. did not see
anyone else handling a gun or returning fire. A.E. saw the two men running.
      B.H., his son, and the son’s neighborhood friend each testified they
were in a car on Alderley Street that afternoon when they suddenly heard
multiple gunshots. Shortly afterwards, they saw Davis, who had been shot.
Davis entered their vehicle and B.H. drove him to the hospital. Nobody in
that vehicle had a gun or returned fire.
      C.D., who lived on Alderley Street, heard the gunshots, looked outside
her window and saw two men, one of whom wore a red jacket. The other
man, later identified as Prescott, was carrying a gun in his hand. C.D. called
911 and reported the incident.




3      Specifically, D.P. testified in this exchange:
       “[D.P.:] I just remember looking, like—I guess I—I don’t know if—like,
I don’t know how to explain it. Like, I don’t really, like, remember if I seen
the actual, like, weapon. But I just remember, like, seeing their hand go up
when they did start shooting, though.
       “[Prosecutor:] Both or one of the men?
       “[D.P.:] I would say I seen one of them, but I wouldn’t remember. I just
seen the person that was closest to me, his hand go up. But after that, the
other person started shooting. I’m not sure.”
                                       4
      During the incident, some unidentified person shot Prescott in the foot.
Prescott left a trail of blood along Alderley Street. Surveillance cameras
captured some of the actions of Prescott and his companion.
      The day after Davis’s murder, Prescott checked into a hospital in
Encinitas for his foot injury. The hospital records showed that Prescott’s
sister told the doctor Prescott was injured by a sledgehammer. Prescott
stated he did not remember how he was injured because he had been
drinking and using Phencyclidine or PCP. However, an X-ray showed
Prescott had received a gunshot wound. Police interviewed Prescott at the
hospital, and he denied knowing how he had injured his foot. A technician
took his DNA samples. Prescott left the hospital against medical advice. The
blood from the trail on Alderley Street as well as reference samples taken
from the White murder scene matched Prescott’s DNA.
      A San Diego Police Department detective investigating Davis’s murder
reviewed surveillance videos showing the two suspects, and discussed the
directions in which they had moved. The detective pointed out that although
neither suspect appeared to be holding a gun in the video, the one identified
as Prescott was wearing a baggy, hooded sweater, in which he could have
concealed a firearm.
      Another San Diego Police Department detective investigating Davis’s
murder testified based on the forensic evidence that Davis’s shooter had fired
a .45-caliber gun in a southerly direction on Alderley Street. Police recovered
both .45-caliber and nine-millimeter shell casings from the crime scene.
Police concluded Davis, A.E. and Prescott were shot in the incident. Davis
was shot with a .45-caliber weapon; A.E. was shot with a .38-caliber special
or a .357-caliber magnum bullet fired from a revolver; several nine-millimeter
handgun bullets were fired in Prescott’s direction.


                                       5
      The Chief Deputy Medical Officer testified Davis’s cause of death was
multiple gunshot wounds, and the manner of death was homicide.
C. Gang Expert’s Testimony
      A gang expert testified he had extensive experience investigating gang
crimes and interviewing gang members, including from the WCC gang. He
concluded Prescott was a documented WCC member who had gang monikers
and whose body was tattooed with gang-related words and symbols. The
expert opined based on a series of hypotheticals that both White and Davis
were murdered for the benefit of the WCC criminal street gang. He opined
that White’s murder was retaliation for an NC member, A.G., murdering J.J.,
a well-liked and respected WCC member approximately one month earlier.
The expert also explained that immediately before shooting a victim, gang
members commonly ask, “Where are you from,” and that statement amounts
to a “gang challenge.”
      The gang expert testified the WCC gang members “affiliate with the
color blue” but sometimes, when they commit crimes, particularly in a rival
gang’s territory, they wear the opposing gang’s color to “camouflage
themselves” so as to sneak up on the victims.
      At trial, defense counsel objected that the gang expert had given case-
specific testimony in violation of People v. Sanchez (2016) 63 Cal.4th 665.
The court responded by instructing the jury: “We had testimony that [J.J.],
who was a West Coast Crip gang member, was killed by [A.G.], who was a
Neighborhood Crip gang member. We heard testimony that if such an event
occurs, retaliation may be anticipated by West Coast Crip gang members
against the Neighborhood Crip gang members, even if the two are normally
allies. That testimony is properly before you, and you may consider it and
give it the weight that you feel appropriate . . . . [¶] However, there was also


                                       6
an occasion or two where the opinion was expressed that, following the killing
of [J.J.], there was a period of tension between the two gangs. I am striking
that testimony from the record and ask that you disregard any reference to a
period of tension between the time of the killing of [J.J.] on May 29th and the
killing of [ ] White on June 29th. [¶] Please disregard any notion or opinion
that there was a period of tension.”
                                 II. Defense Case
      An investigator testified that when he interviewed C.D., she never told
him that she clearly saw Prescott holding a gun during the Davis incident;
rather, she said Prescott was holding something that she assumed was a gun.
Another investigator testified that Prescott was previously housed in the
same jail cell as[J.J.’s] accused killer.
                                  DISCUSSION
                               I. Severance Motion
      Prescott contends the court violated his constitutional right to due
process by denying his motion to sever count 1 (involving victim White) from
the remaining counts, therefore precluding him from presenting a self-
defense theory and testifying regarding count 2 (the Davis case). He further
contends the court refused his request to instruct the jury regarding self-
defense in the Davis case.
A. Background
      Before trial, Prescott moved to sever count 1 from the other counts,
arguing the evidence in the murder cases would not be cross-admissible in
hypothetical separate trials. Prescott added that no common modus operandi
linked the two murders. He pointed out White was murdered execution-style,
while Davis was apparently killed by random gunshot. Prescott claimed that
joinder would impermissibly bootstrap the stronger Davis case onto the


                                            7
weaker White case. Prescott further contended: “Obviously if [ ] Prescott
wishes not to testify as to one of the charges, yet chooses to testify as to the
other, the jury is very likely to imply a finding of guilt on the charge to which
[he] remains silent. [¶] Where the defense must use inconsistent defenses
against the various charges, there is a substantial danger that the jury will
be unable to separate, or unwilling to believe, the different evidence properly
admitted as to each defense. . . . This predicament would undoubtedly cause
prejudice to [ ] Prescott, further supporting that severance is warranted in
this case.”
       The People countered that joinder was proper because under section
954, “the offenses are of the same class of crimes. Two counts are the exact
same, murder, another count is attempted murder, and the last one is assault
with a semi-automatic firearm. All counts are assaultive crimes, . . . and all
counts carry an allegation that [Prescott] personally used a firearm when
committing the offenses.” The People also argued the gang evidence was the
same for each homicide, and the crimes were further linked because they
occurred close in time and were gang-motivated.
       At the motion hearing, defense counsel claimed joinder would prejudice
him: “Each case has a different type of defense. And the idea that, as most of
the case law talks about, if a defendant wants to testify as to one case but not
the other, then, obviously, that is also going to be considered by the jury. And
. . . they could believe that he’s guilty of one [crime] just because he didn’t
testify to it.”
       In analyzing the cross-admissibility of evidence, the court took into
account the common evidence linking the two murder counts, including
surveillance videos and fingerprint and DNA test results. It denied Prescott’s
motion to sever, ruling the cases were properly joined under section 954


                                        8
because they both dealt with the same offense of murder. It also rejected the
notion that severance was required because one murder charge was weaker
and would be bootstrapped onto the stronger one.
B. Legal Principles
      “ ‘The law favors the joinder of counts because such a course of action
promotes efficiency.’ ” (People v. Scott (2015) 61 Cal.4th 363, 395.) Section
954, which governs the joinder of criminal counts, states: “An accusatory
pleading may charge two or more different offenses connected together in
their commission, . . . or two or more different offenses of the same class of
crimes or offenses, under separate counts, . . . provided, that the court in
which a case is triable, in the interests of justice and for good cause shown,
may in its discretion order that the different offenses or counts set forth in
the accusatory pleading be tried separately.” (§ 954.)
      To prove error, Prescott as the party seeking severance must show a
clear potential of prejudice exists, requiring that the charges be separately
tried. (People v. Osband (1996) 13 Cal.4th 622, 666.) As we review the
court’s ruling for an abuse of discretion (ibid.), Prescott must demonstrate the
denial of his motion exceeded the bounds of reason. (People v. Manriquez
(2005) 37 Cal.4th 547, 574.) “ ‘Refusal to sever may be an abuse of discretion
where: (1) evidence on the crimes to be jointly tried would not be cross-
admissible in separate trials; (2) certain of the charges are unusually likely to
inflame the jury against the defendant; (3) a “weak” case has been joined
with a “strong” case, or with another “weak” case, so that the “spillover” effect
of aggregate evidence on several charges might well alter the outcome of
some or all of the charges; and (4) any one of the charges carries the death
penalty or joinder of them turns into a capital case.’ ” (People v. Scott, supra,
61 Cal.4th at pp. 395-396.)


                                        9
      The above criteria should not be misunderstood as being equally
significant, however. “[T]he first step in assessing whether a combined trial
[would have been] prejudicial is to determine whether evidence on each of the
joined charges would have been admissible, under Evidence Code section
1101, in separate trials on the others. If so, any inference of prejudice is
dispelled.” (People v. Balderas (1985) 41 Cal.3d 144, 171-172; see People v.
Mason (1991) 52 Cal.3d 909, 934.) Cross-admissibility suffices to negate
prejudice, but it is not needed for that purpose. (People v. Osband, supra, 13
Cal.4th at p. 667.)
C. Analysis
      We conclude the statutory requirements for joinder were met here
because the different charges involved the same class of crimes—murder and
attempted murder—and the use of firearms. We next consider whether the
court erred by denying the motion to sever. We conclude it did not because
certain evidence would be cross-admissible in hypothetical separate trials.
Specifically, Prescott murdered the two victims within five weeks of each
other, and the investigation of the two murders involved DNA and fingerprint
evidence linking Prescott to both crimes. Moreover, the gang expert’s
testimony was relevant to both counts 1 and 2. The cross-admissibility factor
“ ‘alone is normally sufficient to dispel any suggestion of prejudice and to
justify a trial court’s refusal to sever properly joined charges.’ ” (People v.
Merriman (2014) 60 Cal.4th 1, 38.)
      Even assuming the evidence would not be cross-admissible in separate
hypothetical trials, we would conclude based on the factors guiding our
prejudice analysis that the court did not err in denying Prescott’s severance
motion. “If we determine that evidence underlying properly joined charges
would not be cross-admissible, we proceed to consider ‘whether the benefits of


                                        10
joinder were sufficiently substantial to outweigh the possible “spill-over”
effect of the “other-crimes” evidence on the jury in its consideration of the
evidence of defendant’s guilt of each set of offenses.’ ” (People v. Soper (2009)
45 Cal.4th 759, 775.)
      Here, as to the first factor, it was not probable that the evidence in
either murder case was “particularly likely to inflame the jury” (People v.
Soper, supra, 45 Cal.4th at p. 776) against Prescott, as both cases involved
the same crime, the use of firearms, and gang-related circumstances.
Therefore, we consider this factor did not support severance. Second, neither
case was particularly stronger than the other. Surveillance videos linked
Prescott to both incidents, and the fingerprint or DNA evidence from one
crime helped solve the other crimes. In one sense, the execution-style murder
in the White case makes it appear stronger. On the other hand, the
seemingly random nature of Davis’s murder makes that case appear
stronger, particularly because Davis was not a gang member. “In any event,
as between any two [sets of] charges, it always is possible to point to
individual aspects of one case and argue that one is stronger than the other.
A mere imbalance in the evidence, however, will not indicate a risk of
prejudicial ‘spillover effect,’ militating against the benefits of joinder and
warranting severance of properly joined charges.” (Soper, at p. 781.) Finally,
the joinder of the two sets of charges did not convert the matter into a capital
case and none of the charges carried the death penalty. (People v.
Musselwhite (1998) 17 Cal.4th 1216, 1244.) Accordingly, we conclude
Prescott has not established the trial court’s decision to deny his severance
motion “falls outside the bounds of reason.” (Soper, at p. 774, internal
quotations omitted.) He has not met his burden to make a clear showing of
prejudice that would compel reversal. (Ibid.)


                                        11
      Although we conclude the trial court’s denial of Prescott’s severance
motion was proper at the time it was made, “[b]ecause the issue is raised on
appeal following trial [and Prescott asserts he was denied a fair trial by the
denial of his severance motion], we must also consider whether
“ ‘despite the correctness of the trial court’s ruling, a gross unfairness has
occurred from the joinder such as to deprive the defendant of a fair trial or
due process of law.’ ” (People v. Sandoval (1992) 4 Cal.4th 155, 174.)
      Prescott argues he was prejudiced because once his severance motion
was denied, he could not present a self-defense claim in the Davis case,
particularly because the court refused to instruct on that theory. He further
contends “the People’s case as to the Davis shooting [ ] was not particularly
overwhelming. While the video evidence showed [Prescott] walking . . . just
prior to the shooting, and then running away [from the scene], there was no
evidence he was armed and the jury in fact returned not true findings on the
firearm enhancements attached to this count. . . . That the jury acquitted
[him] of counts 3 and 4, which arose from the Davis shooting incident, further
shows the jury had doubts as to what happened during this incident.”
      Prescott’s claim he was not armed in the Davis incident is not
supported by the record. C.D. testified that immediately after she heard the
gunshots, she saw Prescott carrying a gun. Further, the jury could
reasonably have concluded based on D.P.’s testimony that Prescott was
armed. D.P. simultaneously saw him raise his hand and heard gunshot fire.
Separately, the fact the jury ultimately found the firearm enhancements in
the Davis case not true does not alter our conclusion the court properly joined
the cases based on the factors set forth above.
      As to Prescott’s claim he suffered prejudice from the joinder because he
was obligated to choose between testifying regarding one charge but not


                                        12
another charge, the California Supreme Court discussed this issue in People
v. Landry (2016) 2 Cal.5th 52 and stated: “Although federal courts have
interpreted their rule to permit severance when a defendant can show
prejudice because he or she ‘ “wishes to testify to one charge but to remain
silent on another” ’ [citation], they recognize that ‘ “severance is not
mandatory every time a defendant wishes to testify to one charge but to
remain silent on another. If that were the law, a court would be divested of
all control over the matter of severance and the choice would be entrusted to
the defendant.” ’ (Id. at pp. 79-80.) Under the two-part test devised by the
federal courts, ‘severance is required when a defendant demonstrates that he
has both (1) important testimony to give concerning some counts and (2) a
strong need to refrain from testifying with regard to other counts.’ [Citation.]
To satisfy the second part of the test, the defendant must demonstrate that
his or her testimony on the counts about which he or she did not wish to
testify was essential to the prosecution’s meeting its burden of proof on those
charges.”
      Under Landry, Prescott’s showing in the trial court regarding
purported prejudice fell far short of what is needed. As he concedes, he did
not explain the importance of the testimony he wished to give in the Davis
case. Moreover, Prescott did not show that the testimony he withheld in the
White case was essential to the prosecution’s case against him. As set forth
above, Prescott merely argued generically that he would suffer prejudice
because he would not be able to testify at trial regarding the White case. To
the extent he intended to rely on a self-defense theory in the Davis case, that
claim was unavailing, as we discuss below. Accordingly, on this record, the
trial court did not abuse its discretion in denying severance.




                                        13
            II. Self-Defense Instruction Regarding Davis’s Murder
      Prescott contends the court erroneously declined his request to instruct
the jury on self-defense in the Davis case despite substantial evidence
supporting that defense. He points out that the ballistics evidence showed
three different weapons were fired at the crime scene and, contrary to some
trial testimony, someone else fired a gun at him. He argues that “it was
unclear who fired first, and the video evidence could be viewed as
contradicting the People’s theory [that he] and the perpetrator walked up and
opened fire.”
A. Background
      Defense counsel requested the court modify CALCRIM No. 500 to

incorporate a self-defense instruction.4 The court at the outset of the hearing
on the request summarized the law regarding instruction on defenses: “I also
understand that the Court doesn’t judge witness credibility in making that
determination. . . . It’s also true that speculation is not evidence. And if
what we’re talking about is speculation as opposed to something that a
reasonable juror might find persuasive, then that’s not sufficient.”


4      The court instructed the jury with CALCRIM No. 500: “Homicide is the
killing of one human being by another. Murder is a type of homicide. The
defendant is charged with Murder.” It denied Prescott’s request to instruct
the jury with a paragraph included in the standard Judicial Council form
instruction for use in certain cases: “[A homicide can be lawful or unlawful.
If a person kills with a legally valid excuse or justification, the killing is
lawful and he or she has not committed a crime. If there is no legally valid
excuse or justification, the killing is unlawful and, depending on the
circumstances, the person is guilty of either murder or manslaughter. You
must decide whether the killing in this case was unlawful and, if so, what
specific crime was committed. I will now instruct you in more detail on what
is a legally permissible excuse or justification for homicide.] [I will [also]
instruct you on the different types of (murder/ [and] manslaughter).]”

                                       14
      Relying on a trial exhibit showing the neighborhood where the Davis
murder occurred, defense counsel argued in proceedings outside the jury’s
presence: “[T]his is a residential neighborhood. So the streets are not wide.
It’s not a freeway. It’s not multiple lanes going each way. This is a
residential neighborhood. And based on what we saw from the video, it
wouldn’t have taken those 19 seconds for these individuals [Prescott and his
accomplice] just to come and just start shooting first. Something happened.
We don’t know what happened, but something happened.”
      The prosecutor responded: “The defense has not presented one witness
who testified . . . in any way saying, [‘]yeah, well, we were walking, and this
group opened fire on us.[’] So I think the basis of their argument is
credibility. It’s speculating.”
      In an exchange with the court, defense counsel conceded that any claim
regarding the timing of the initial gunshot fire and of the return fire was
speculative:
      “[Defense Counsel:] If the individuals just cross the street and
automatically started firing, it wouldn’t have taken 19 seconds.
      “[The Court:] Well, we don’t know that they [Prescott and his
accomplice] automatically started firing. They could have crossed the street
and stood and looked and then walked and then opened fire.
      “[Defense Counsel:] They could have. But, again, we’re all speculating
as to what—it doesn’t take—the fact that it’s possible for them to have fired
first, it doesn’t take it away, because Your Honor is speculating, I’m
speculating, because we were not there. . . . We still have—we don’t know
exactly where all the guns were positioned.”
      After reviewing the evidence, the court declined to instruct regarding
self-defense: “This is Blood gang territory, and Mr. Prescott is a Crip who’s


                                       15
crossed three gang territories to get there. Now, that doesn’t mean he didn’t
act in self-defense when he got there. But the point is it stands to reason
that everybody who was outside . . . was [an] associated Blood gang member
or affiliate or hanger-on. And it seems to me unlikely that the person down
there would be shooting upward in that direction unless shots had previously
been fired in their direction. When you add that to the fact that it looks like
the shots are going off to the right as we’re looking in the diagram, that is,
going to the east on Alderley [Street] because it hits the car on the corner
that’s just sitting in its driveway, and we have the first bloody footprint along
there.” The court concluded: “I think the only reasonable interpretation was
that [Prescott] fired first. I think it’s speculation to suggest otherwise. And I
don’t think speculation warrants the self-defense instructions.”
B. Applicable Law
      “A trial court must instruct the jury on general principles of law
necessary for the jury’s understanding of the case.” (People v. Ramirez (2019)
40 Cal.App.5th 305, 307.) As part of that duty, the court has a sua sponte
duty to instruct on defenses relied upon by the defendant. (People v.
Breverman (1998) 19 Cal.4th 142, 157.) “In determining whether the
evidence is sufficient to warrant a jury instruction, the trial court does not
determine the credibility of the defense evidence, but only whether ‘there was
evidence which, if believed by the jury, was sufficient to raise a reasonable
doubt.’ ” (People v. Salas (2006) 37 Cal.4th 967, 982.) The trial court does
not have a duty to give instructions based solely on conjecture and
speculation. (People v. Young (2005) 34 Cal.4th 1149, 1200.) To justify an act
of self-defense, the defendant must have an honest and reasonable belief that
bodily injury is imminent. (People v. Minifie (1996) 13 Cal.4th 1055, 1064.)




                                       16
The right of self-defense is limited to the use of force that itself is reasonable
under the circumstances. (Ibid.)
      “ ‘Errors in jury instructions are questions of law, which we review de
novo.’ ” (People v. Fenderson (2010) 188 Cal.App.4th 625, 642.)
C. Analysis
      We conclude the trial court did not err in refusing to instruct the jury
on self-defense because substantial evidence did not support that instruction.
(See People v. Blair (2005) 36 Cal.4th 686, 744-745, overruled on other
grounds in People v. Black (2014) 58 Cal.4th 912, 919 [substantial evidence
means “evidence from which a jury composed of reasonable persons could
conclude that the facts underlying the particular instruction exist”].) “[B]oth
self-defense and defense of others, whether perfect or imperfect, require an
actual fear of imminent harm.” (People v. Butler (2009) 46 Cal.4th 847, 868.)
      Prescott argues that “the jury could have found [he] went to the
neighborhood to visit friends, . . . and encountered rival gang members who
fired upon him.” He adds: “[T]he evidence strongly suggested someone . . .
was armed as [Prescott] and his colleague approached on foot. The jury could
have thus rejected the witness testimony that no one outside . . . was armed,
which was contradicted by the physical evidence, and instead had reasonable
doubt as to whether someone shot first toward [Prescott] with a [nine]-
millimeter weapon.” We conclude that the cited evidence—which relates only
to Prescott’s purported proper motive for being in the rival gang’s
neighborhood, and also might discredit testimony that no one else fired a gun
during the incident—did not suffice to support a self-defense instruction.
Critically, though, that evidence fails to show who fired first or, more to the
point, that it was the other person who first fired at Prescott, necessitating
that he return fire. To the contrary, the testimony on this issue by D.P. and


                                        17
A.E. supported the theory that Prescott and his companion opened fire.
Further, Prescott’s blood trail indicated that he was hit with return fire while
fleeing the scene. Absent evidence that someone fired at Prescott first, the
court had no basis for instructing regarding self-defense because no evidence
was presented to help the jury conclude that Prescott, in turn, “ ‘was actually
in fear of his life or serious bodily injury and that the conduct of the other
party was such as to produce that state of mind in a reasonable person’ ”
(People v. Wilson (1976) 62 Cal.App.3d 370, 374.)
   III. Sufficiency of the Evidence to Support the Davis Murder Conviction
      Prescott contends there was insufficient evidence that he aided and
abetted Davis’s murder. While acknowledging that the evidence showed him
and another individual approaching the crime scene together, he argues that
“nothing in the record indicates he facilitated the shooting in any manner.”
Prescott adds: “The jury found [him] guilty of the first degree murder of
Davis, but found not true the firearm enhancements. The verdict thus makes
clear, to the extent the jury found [him] guilty of murder as charged in count
2, it did so only on an aiding and abetting theory.”
      The People counter that sufficient evidence supported the aiding and
abetting theory and, in any event, Prescott’s contention fails because the
prosecutor at trial argued both that Prescott directly perpetrated the murder,
and aided and abetted the direct perpetrator. The People point out the jurors
were not required to unanimously agree on either theory of guilt.
A. Background
      The court instructed the jury with CALCRIM No. 400: “A person may
be guilty of a crime in two ways. One, he may have directly committed the
crime. I will call that person the perpetrator. Two, he may have aided and
abetted a perpetrator, who directly committed the crime. [¶] A person is


                                        18
guilty of a crime whether he committed it personally or aided and abetted the

perpetrator.”5
      Defense counsel argued to the jury in closing about the People’s burden
to prove that he aided and abetted Davis’s murder: “They’re giving you all of
these theories of what happened. That’s because they cannot put a gun in [ ]
Prescott’s hand. So what do they do? They throw everything at the wall. It’s
either he’s a shooter or he aided and abetted somebody or he’s responsible for
the shooting of somebody else. Aiding and abetting is not black and white.
They still have to convince you beyond a reasonable doubt that—if they’re
going to go under the theory of aiding and abetting, that [ ] Prescott knew . . .
what the perpetrator was going to do before or during the commission of the
crime; [ ] Prescott intended to aid and abet the perpetrator; and that he did
something to help that person. They have to convince you beyond a
reasonable doubt that [ ] Prescott shared the same intent of what the other
person did. Not just that maybe he knew what the other person was going to

5      The court also instructed the jury with CALCRIM No. 401: “To prove
that the defendant is guilty of a crime based on aiding and abetting that
crime, the People must prove that: [¶] 1. The perpetrator committed the
crime; [¶] 2. The defendant knew that the perpetrator intended to commit
the crime; [¶] 3. Before or during the commission of the crime, the defendant
intended to aid and abet the perpetrator in committing the crime; [¶] AND
[¶] 4. The defendant’s words or conduct did in fact aid and abet the
perpetrator’s commission of the crime. [¶] Someone aids and abets a crime if
he knows of the perpetrator’s unlawful purpose and he specifically intends to,
and does in fact, aid, facilitate, promote, encourage, or instigate the
perpetrator’s commission of that crime. [¶] If all of these requirements are
proved, the defendant does not need to actually have been present when the
crime was committed to be guilty as an aider and abettor. [¶] If you conclude
that defendant was present at the scene of the crime or failed to prevent the
crime, you may consider that fact in determining whether the defendant was
an aider and abettor. However, the fact that a person is present at the scene
of a crime or fails to prevent the crime does not, by itself, make him an aider
and abettor.”
                                       19
do, but that he shared the intent to shoot somebody or to kill somebody. That
has not been proven beyond a reasonable doubt.”
B. Applicable Law
      “In reviewing a sufficiency of evidence claim, the reviewing court’s role
is a limited one.” (People v. Smith (2005) 37 Cal.4th 733, 738.) We “ ‘review
the whole record in the light most favorable to the judgment to determine
whether it discloses substantial evidence—that is, evidence that is
reasonable, credible, and of solid value—such that a reasonable trier of fact
could find the defendant guilty beyond a reasonable doubt.’ ” (People v. Story
(2009) 45 Cal.4th 1282, 1296; see Jackson v. Virginia (1979) 443 U.S. 307,
319 [“[T]he relevant question is whether, after viewing the evidence in the
light most favorable to the prosecution, any rational trier of fact could have
found the essential elements of the crime beyond a reasonable doubt”].)
“ ‘ “[W]e must view the evidence in the light most favorable to the People and
must presume in support of the judgment the existence of every fact the trier
could reasonably deduce from the evidence.” ’ ” (People v. Smith, supra, 37
Cal.4th at pp. 738-739.) Moreover, “[w]e resolve neither credibility issues nor
evidentiary conflicts; we look for substantial evidence.” (People v. Maury
(2003) 30 Cal.4th 342, 403.) It is the jury that weighs the evidence, assesses
witness credibility, and resolves conflicts in the testimony. (People v.
Sanchez (2003) 113 Cal.App.4th 325, 330.) Therefore, “[a] reversal for
insufficient evidence ‘is unwarranted unless it appears “that upon no
hypothesis whatever is there sufficient substantial evidence to support” ’ the
jury’s verdict.” (People v. Zamudio (2008) 43 Cal.4th 327, 357.)
      In People v. Majors (1998) 18 Cal.4th 385, 408, the California Supreme
Court stated the jurors need not unanimously agree on a theory of guilt: “ ‘It
is settled that as long as each juror is convinced beyond a reasonable doubt


                                       20
that defendant is guilty of murder as that offense is defined by statute, it
need not decide unanimously by which theory he is guilty. [Citations.] More
specifically, the jury need not decide unanimously whether defendant was
guilty as the aider and abettor or as the direct perpetrator. [Citations.] This
rule of state law passes federal constitutional muster.’ ” (Ibid.)
C. Analysis
      We conclude sufficient evidence supported the jury’s finding that
Prescott participated in the murder. He elected to go into a rival gang’s
territory with his accomplice, who was wearing red clothing, which the expert
testified could be a form of camouflaging to get close to a victim to avoid being
detected. D.P. testified she saw one of the men’s upraised hand at the same
time she heard the gunshot. The jury could have concluded Prescott either
fired a shot in Davis’s direction or was giving cover to the shooter. Davis was
shot six times, indicating an intentional gunning down and not a random hit
by a stray bullet. C.D. testified she saw a gun in Prescott’s hand. Prescott at
a minimum facilitated the crime by aiding the pair’s getaway from the crime
scene. Surveillance videos captured the two men fleeing the scene. Police
found a trail of Prescott’s blood on the street and sidewalk. In light of the
abundant testimony showing Prescott’s participation in Davis’s murder, and
the court’s instruction with CALCRIM No. 400 that the jurors could find
Prescott guilty either as a direct participant or as an aider or abettor, we
need not analyze this issue further because the jury was not required to
unanimously agree on a single theory of guilt. (People v. Majors, supra, 18
Cal.4th at p. 408.)
      In an analogous case in which the jury found not true a knife use
enhancement, the California Supreme Court explained that the jury finding
“shows only that there was a reasonable doubt in the minds of the jurors that


                                       21
defendant specifically used a knife. It does not show the reverse, that the jury
specifically found defendant was an aider and abettor. Indeed, under the
facts of this case, such a finding is most unlikely. The jury may merely have
believed, and most likely did believe, that defendant was guilty of murder as
either a personal knife user or an aider and abettor but it may have been
uncertain exactly which role defendant played.” (People v. Santamaria (1994)
8 Cal.4th 903, 919.) Likewise, the jury here unanimously convicted Prescott
of murder, but it may have been uncertain exactly what role he played in it;
that is, whether he personally used a gun or was an aider or abettor.
    IV. Challenge to True Finding that White’s Murder was Gang-Related
      Prescott argues we should reverse the jury’s true finding that his
murder of White was gang-related under section 186.22, subdivision (b)(1), as
it was not supported by sufficient evidence. He specifically argues: “While
there was evidence of the earlier [J.J.] murder, the evidence established it
was personally motived [sic], there was no evidence the killing caused a riff
[sic] between the sister gangs following this incident, and in fact the gangs
remained allies. To the extent [the gang expert] opined that retaliation
would be expected, this was [his] generalized belief as to what might occur,
without any factual support.” Prescott concludes the testimony regarding a
dispute between the NC and the WCC gangs “was not supported by actual
evidence.” Prescott also argues that all of the gang expert’s opinions
regarding a retaliatory killing based on that “foundationally faulty premise”
lacked evidentiary value.
A. Background
      A detective who investigated [J.J.’s] murder testified, “For whatever
reason [A.G. and J.J.] had a beef. They had problems with one another,
which led to [A.G.] murdering [J.J.].” The prosecutor asked the detective


                                       22
whether he knew “if in fact that relationship between the Crips set was
restored.” The detective replied, “It’s my belief that they’re back to being
allies again.”
      The prosecutor asked the gang expert this hypothetical: “Suppose a
West Coast Crip gang member is killed by a Neighborhood Crip, and a month
later a West Coast Crip gang member shoots and kills a Neighborhood Crip
execution style. [¶] Do you have an opinion as to whether or not that crime
would be committed for the benefit of a criminal street gang?” The expert
replied, “Yes. I believe it would.” The expert elaborated: “[W]hen a West
Coast Crip member is killed . . . there’s an expectation that there will be
retaliation and the person—the gang member who commits the homicide
gains standing within his gang set because he’s known to be somebody who’s
going to put in work, who’s going to commit violent acts on behalf of the gang.
[¶] And, also, it’s going to gain respect for the gang because it’s going to send
a message to everybody that you cannot attack or kill our gang members
without something happening in return. You should expect retaliation
because we’re to be feared; we’re to be respected.”
      The prosecutor asked the gang expert whether the “West Coast Crip
retaliation killing of a Neighborhood Crip” would “assist further or promote
further conduct by gang members.” The expert responded, “I believe it—I
believe it furthers and assists.”
B. Applicable Law
      The section 186.22, subdivision (b)(1) gang enhancement applies to
felonies that were (1) committed for the benefit of, at the direction of, or in
association with any criminal street gang, and (2) with the specific intent to
promote, further, or assist in any criminal conduct by gang members. (People
v. Rivera (2019) 7 Cal.5th 306, 331.) Not every crime committed by gang


                                        23
members is related to a gang for purposes of the enhancement. (Ibid.) The
enhancement applies “ ‘when a defendant has personally committed a gang-
related felony with the specific intent to aid members of that gang.’ ” (Ibid.)
The scienter requirement of section 186.22, subdivision (b)(1), is
“unambiguous and applies to any criminal conduct, without a further
requirement that the conduct be ‘apart from’ the criminal conduct underlying
the offense of conviction sought to be enhanced.” (People v. Albillar (2010) 51
Cal.4th 47, 66.)
      As set forth above, in considering the sufficiency of evidence to support
a conviction, a reviewing court examines the entire record and draws all
reasonable inferences therefrom in favor of the judgment to determine
whether there is reasonable and credible evidence from which a trier of fact
could find the defendant guilty beyond a reasonable doubt. (People v. Brooks
(2017) 3 Cal.5th 1, 57; People v. Johnson (2015) 60 Cal.4th 966, 988.) That
review is the same in a prosecution primarily resting upon circumstantial
evidence. (People v. Rivera, supra, 7 Cal.5th 306, 331.) The reviewing court
does not redetermine the weight of the evidence or the credibility of
witnesses. (People v. Albillar, supra, 51 Cal.4th at p. 60; People v. Young
(2005) 34 Cal.4th 1149, 1181 [“Resolution of conflicts and inconsistencies in
the testimony is the exclusive province of the trier of fact”].) Rather, the
reviewing court must accept all logical inferences the jury might have drawn
from the evidence, even if a contrary finding was also reasonable. (People v.
Rivera, supra, 7 Cal.5th at p. 331.)
      An expert’s opinion “is not only permissible but can be sufficient to
support the . . . section 186.22, subdivision (b)(1), gang enhancement.”
(People v. Vang (2011) 52 Cal.4th 1038, 1048.) But “purely conclusory” expert
testimony is “of no use to the fact finder.” (People v. Prunty (2015) 62 Cal.4th


                                       24
59, 85.) In Albillar, the California Supreme Court found the evidence proved
“association with the gang” where substantial evidence showed “that
defendants came together as gang members” to commit the crimes. (Albillar,
supra, 51 Cal.4th at p. 62.) To support that conclusion, the court explained
the expert witness “testified that status and respect were two of the most
important elements of gang membership. Status can be earned by ‘being
with other . . . gang members’ ” and committing crimes together. (Id. at p.
60.)
C. Analysis
       Sufficient evidence and all reasonable inferences therefrom support the
jury’s gang-enhancement finding as to the White murder. As stated, Prescott
was a documented member of the WCC gang, Approximately one month
after an NC gang member shot and killed J.J., Prescott murdered White.
       The gang expert testified based on his extensive experience
investigating gang crimes and interviewing gang members, including the
WCC gang, that if an NC member murders a WCC member, “there’s an
expectation there will be retaliation.” His opinion was not conclusory, as he
explained the basis for it: a gang member who murders a rival gang member
in retaliation “gains standing within his gang set because he’s known to be
somebody who’s going to put in work, who’s going to commit violent acts on
behalf of the gang.” For the same reason, such a “retaliation killing” would
also “assist,” “further,” and “promote” the WCC gang and its members,
because it would send a message to the rival gangs to expect retaliation for
any of their attacks on the WCC gang members, and they would have proof of
their crimes to instill fear into the rivals and command their respect.
       Additional evidence supporting the gang enhancement came from a
witness to the White murder who overheard Prescott say, “Where are you


                                      25
from,” just before shooting White. The gang expert explained that in gang-
related shootings, that statement amounts to a “gang challenge to another
member.” (See, e.g., People v. Zepeda (2001) 87 Cal.App.4th 1183, 1208-1209
[holding admissible expert testimony that defendant’s asking “ ‘where [are
you] from’ ” before shooting victim had a gang-related motive]; People v.
Partida (2005) 37 Cal.4th 428, 441 (conc. & dis. opn. of Baxter, J.) [gang
expert testimony explaining that “ ‘Where you from?’ ” constitutes a
“ ‘ “challenge” in the gang culture.’ ”].)
      Prescott claims the gang expert’s testimony regarding the rift between
the rival gangs was unsupported by the evidence. We need not address this
issue because the court instructed the jury to disregard that portion of the
expert’s testimony, and instead to consider that J.J.’s murder might have
triggered a retaliatory response. We presume the jury followed the court’s
instruction. (People v. Bryant, Smith and Wheeler (2014) 60 Cal.4th 335, 433
[“ ‘It is fundamental that jurors are presumed to be intelligent and capable of
understanding and applying the court’s instructions.’ ”])
                          V. Section 667.5 Enhancement
      The People concede and we agree that under Senate Bill No. 136, which
became effective during the pendency of this appeal, the trial court’s
imposition of sentencing enhancements under section 667.5, subdivision (b)
should be stricken.
      Prescott admitted allegations that he suffered three prior prison terms
within the meaning of section 667.5, subdivision (b) based on prior
convictions for violations of sections 459 and 460 (first prison prior); Vehicle
Code section 10851, subdivision (a) (second prison prior); and Health and
Safety Code section 11351 (third prison prior). The trial court at sentencing
imposed one-year terms for each of two prior prison term enhancements. The


                                         26
court did not impose sentence on one of the prison priors because it arose
from the same facts as a serious felony prior.
      Effective January 1, 2020, Senate Bill No. 136 amended section 667.5,
subdivision (b) regarding prior prison term enhancements. (See Stats. 2019,
ch. 590.) Former section 667.5, subdivision (b) imposed an additional one-
year term for each prior separate prison term or county jail felony term,
except under specified circumstances. However, newly amended section
667.5, subdivision (b) imposes that additional one-year term only for prior
separate prison terms served for convictions of sexually violent offenses.
(§ 667.5, subd. (b); see People v. Jennings (2019) 42 Cal.App.5th 664, 682
[noting “[b]y eliminating section 667.5, subdivision (b) enhancements for all
prior prison terms except those for sexually violent offenses, the Legislature
clearly expressed its intent in Senate Bill No. 136 to reduce or mitigate the
punishment for prior prison terms for offenses other than sexually violent
offenses”].)
      Prescott’s prison priors were for nonsexually violent offenses. (See
Welf. & Inst. Code, § 6600, subd. (b).) Because his case is not yet final, we
agree with the parties that Senate Bill No. 136 applies retroactively to him
(see In re Estrada (1965) 63 Cal.2d 740, 747-748); therefore, his two one-year
prior prison enhancements must be stricken. We need not remand for
resentencing in this case since Prescott already received the maximum
amount of time for which he was eligible. (People v. Gastelum (2020) 45
Cal.App.5th 757, 772-773 [“where, as here, an enhancement is erroneously
imposed and the trial court has already imposed the maximum possible
sentence, a remand for resentencing is unnecessary”].)
                                DISPOSITION




                                       27
      The trial court shall strike Prescott’s two one-year enhancements
imposed under former section 667.5, subdivision (b), and forward a certified
copy of the amended abstract of judgment to the Department of Corrections
and Rehabilitation. In all other respects, the judgment is affirmed.


                                                               O’ROURKE, J.
WE CONCUR:



McCONNELL, P. J.



DATO, J.




                                      28